ORDER
PER CURIAM.
Kena Jones appeals from the trial court’s judgment that awarded Anthony Caldwell primary physical custody, Jones temporary physical custody and visitation rights, and Caldwell and Jones joint legal custody of two minor children.1 The judgment is supported by substantial evidence and is not against the weight of the evidence. An opinion would have no prece-dential value.
The judgment is affirmed. Rule 84.16(b).

. Caldwell's motion to dismiss Jones’s brief for failure to comply with Rule 84.04 is denied.